               Case 19-11739-LSS               Doc 198        Filed 09/06/19          Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR TI3E DISTRICT OF DELA~'VARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC,et al.,'                    Case No. 19-11739(LSS)

                                     Debtors.                  (Jointly Administered)
                                                                Related Docket No. 106
         ORDER ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
             AND REI~II3URSEMENT OF EXPANSES 4F PROFESSIONALS

                  Upon the motioxi (the "Motion")2 of the above-captioned debtors and debtors in

possession (tile "Debtors")for the entry of an o~•der (this "Order"), authorizing the Debtors to

establish procedures for interim compensation and reimbursement of expenses for professionals

and official committee members, as more fully set forth in the Motion; and due and sufficient

zlotice of the Motion having been provided under the particular circumstances, and it appearing

that no other or further notice need be provided; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 1 S7 and 1334 and the Amended Sta~ading Order^ ofReference

from the United States District Court for the District of Delaware, dated Febr~iary 29, 2012; and

this Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this

Court being-able torssue a final order consistent with Article III of the United States

Constitution; and this Court having found that venue of phis proceeding and the Motion in this

District is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and a hearing having been scheduled

and, to the extent necessary, held to consider the relief requested in the Motion; and the Court

having found and determined that the relief requested in the Motion is in the best interests of


  The Debtors in these chapter 11 cases, along with the last four' digits of each Debtor's fedej~al tax identification
number, as applicable, are: iPic Entertainment Tnc.(9582); iPic-Gold Class $ntertainment, T,LC (4684); iT'ic Gold
Class T-Ioldings LLC(6315); iPic Media, LLC(0150); iPic Texas, LLC(N/A); and Delray Beach Holdings, LLC
(1035). Tlie Debtors' principal place of Uusiness is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
2 Capitalized terms used Uut not otherwise defined herein shall have the meanings ascribed to them i~~ the Motion.


ROCS DG:2245Gh.1 395G6/001
               Case 19-11739-LSS              Doc 198     Filed 09/06/19     Page 2 of 7




Debtors, their estates and creditors, and any parties in interest; and that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and. after due

deliberation thereon and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                          The Motion is granted as set forth herein,

                 2.           Except as may otherwise be provided in an order of this Cout-t authorizing

the retention o~ specific Professionals, all Professionals in these chapter 11 cases retained by the

Debtors or any Committee may seek interim payment of compensation and reimbursement of

expenses i~ accordance with the following procedures (collectively, the "Compensation

Procedures"):


                              a.     On or before the 25th day of each calendar month, or as soon as
                                     pt•acticable thereafter (but not earlier than the 1 Sth day of each
                                     calendar month), each Professional may file an application {a
                                     "Monthly Fee Application") with the Court for interim approval
                                     and allowance of compensation for services rendered and
                                     reimbursement of expenses incurred during any preceding month
                                     or _months, and serve a copy of such Monthly Fee Application by
                                     first class mail on each of the following parties (collectively, the
                                     "Notice Panties"):

                                     (1)     Proposed counsel to the Debtors, Pachulski Stang Ziehl &
                                             Jones LLP,919 N. Market Street, 17th floor, Wilmington,
                                             D~ 19801, Attn: Peter T. Keane, Esq.; and Pachrilski Stang
                                             Ziehl &Jones LLP, 10100 Santa Monica Blvd., 1311'Floor,
                                             Los Angeles, CA 90067, Attn; Jeffrey N. Pomerantz, Esq.;

                                     (2)     Counsel for the Debtors' prepetition and postpetition
                                             secured lenders, Burr & I'ox~nan LLP, 420 North 20th
                                             Street, Suite- 340Q, Birmingham, AL 35203, Atitin: Derek F.
                                             Meek, Esq.;

                                     (3)     the Office of the United States Trustee, 844 King Street,
                                             Suite 2207 Lockbox 35, Wilmington, DE 19801, Attn:
                                             Benjamin A, Haelcman, Esq.; and

                                     (4)     Proposed counsel to the Committee, Cole Schotz P.C., 500
                                             Delaware Avenue, Suite 1410, Wilmington, DE 19801,
                                             Att~1: G. David Dean, Fsq.


 DOGS D~:224564.1 3)Sl6/001                               ~
                               Case 19-11739-LSS                   Doc 198       Filed 09/06/19                  Page 3 of 7




                                               b,          Any Professional that fails to file a Monthly Fee Application for a
                                                           particular month or months may subsequently submit a
                                                           consolidated Monthly Fee Application including any prior month
                                                           ar months. All Monthly Fee Applications shall comply with the
                                                           Bank~•uptcy Code, the Bankruptcy Rules, applicable Third Circuit
                                                           law, and Local Rule 2016-2.

                                               c.          each Notice Party will have 21 days after service of a Monthly Fee
                                                           Application to review the request (the "Review Period"). If any
                                                           Notice Party wishes to object to a Professional's Monthly Fee
                                                           Application, the objecting party shall serve a written notice (a
                                                           "Notice of Objection") so that it is received by the end of the
                                                           Review Pe~•iod 'ay ine appiicanle rroiessional ana each a the
                                                           Notice Parties. A Notice of Objection shall set forth the precise
                                                           nature of the objection and the amount of fees and expenses at
                                                           issue.

                                                d.         Upon the expiration ofthe Review Peziod, if a Notice of Objection
                                                           has not been served with respect to a Monthly Fee Application, a
                                                           Professional may file a certificate of no objection with the Court
                                                           with respect to the unopposed portion of the fees and expenses
                                                           requested iu its Monthly Fee Application (each, a "CNO"). After a
                                                           CNO is filed, the Debtors are authorized and directed to pay the
                                                           Professional an amount equal to 80% of the fees and 100% of the
                                                           expenses requested in the applicable Monthly Fee Application (the
                                                           "Maximum Monthl~Payment") If a Notice of Objection was
                                                           timely received and remains ur~esolved, the Debtors axe
                                                           authorized and directed to pay the Professional an amount (the
                                                           "Reduced Monthly Pavmelrt") equal to the lesser of (i) the
                                                           Maximum Monthly Payment and (ii) 80% of the fees acid 100% of
                                                           the expenses not subject to a Notice of Objection.

                                                e.         If a Notice of Objection is timely served in response to a Monthly
                                                           Fee Application, the objecting party and the Professional shall
                                                           attempt to resolve the objection on a consensual basis. If and to
                                                           the extent that tha parties reach an agreement, the Debtors shall
                                                           promptly pay 80% of the agreed-upon fees and 100% of the
                                                           agreed-upon expenses, to the extent not already included in a
                                                           Reduced Monthly Payment (an "Incremental _ Resolution
                                                           Payment"). If, however, the parties are unable to reach a complete
                                                           ~•esolution of the objection within ten days after service of the
                                                           Notice of Objection, the objecting party shall file its objection {the
                                                           "Objection") with the Court within tree business days and serve
                                                           such Objection nn the respective Professional and .each of the
                                                           Notice Parties. Thereafter, the Professional may either (i) file with
                                                           the Cou~•t a response to the Objection, together with a request fo~~
                                                           payment of the diffet•ence, if any, betr~veen (A) the Maximum


_.   _ ...                           39566/001..........                    _   ~ .... .............   _. _. _..__    _._
             _._.DOGS DE22~t56~1.1
                                    Case 19-11739-LSS               Doc 198      Filed 09/06/19      Page 4 of 7




                                                          Monthly Payment and (B)the Reduced Monthly Payment and any
                                                          Incremental Resolution Payment made to the affected Professional
                                                          (the "Incremental Amount") or (ii) forego payment of the
                                                          Incremental Amount until the next interim or final fee application
                                                          hearing, at which time the Court will consider• the Objection, if
                                                          requested by the parties.

                                                 f.        At three-month intervals or such other intervals convenient to the
                                                           Court (the "Interim Fee Period"), each of the Professionals may
                                                           file with tha Court and serve on the Notice Parties a request (an
                                                           "Interim Fee Application Request") for interim Court approval and
                                                           allowance of the payment of compensation and reimbursement of
                                                           expenses sougni ny sucn rro~essiorYai in its TvzUn~n~y r cc
                                                           Applications, including any holdbacks, filed during the Interim I~ee
                                                           Period, pursuant to section 331 of the Bankruptcy Code. The
                                                           Interim Fee Application Request must include a brief description
                                                           identifying the following:

                                                          (1)     the Monthly Fee Applications that are the subject of the
                                                                  request;

                                                          (2)     the amount of lees and expenses requested;

                                                           (3)    the amount of fees and expenses paid to date or subject to
                                                                  an Objection;

                                                           (4)     the deadline for parties to file objections (the "Additional
                                                                   Objections") to the Interim Fee Application Request; and

                                                           (5)     any other information requested by the Court or required by
                                                                   the Local Rules.

                                                 g.        Objections, if any, to the Interim Fee Application Requests shall be
                                                           filed and served upon the Professional that filed the Interim Fee
                                                           Application and the other Notice Panties so as to be received on or
                                                           before 4:00 p.m. prevailing Eastern Time on the 21st day (or the
                                                           next business day if such day is not a business day) following
                                                           service of the applicable Interim Fee Application Request.

                                                           (1)     The Debtors will request that the Court schedule a hearing
                                                                   on the Interim I'ee Application Rec~lxests at least once every
                                                                   six months. The Debtors, however, may request that a
                                                                   bearing be held every three months or at such other
                                                                   intervals as the Court deems appropriate. Tf no Objections
                                                                   are pending and no Additional Objections are timely filed,
                                                                   the Court may grant an Interim Fee Application Request
                                                                   without a hearing.



_...   :.. .... __._ DOGS D~22456~4.1 39566/001 _...... ..._                    ~
                           Case 19-11739-LSS                       Doc 198        Filed 09/06/19         Page 5 of 7




                                                 (2)        The first Interim Fee Period will cover the month in which
                                                            the Petition Date occurs and the two full months
                                                            immediately following such month. Thus, as applicable to
                                                            these chapter 11 cases, the first Interim Fee Period will
                                                            cover the Petition Date tluough October 31, 2019. Each
                                                            Professional must fle and serve its first I~~terim Fee
                                                            Application Request on or before the 45th day following
                                                            the end of the first Interim Fee Periad. Accordingly, the
                                                            first Interim Fee Application Requests must be filed on or
                                                            before December 16, 2019.

                                                     (3)    The pendency of an Objection to payment of compensation
                                                            or reimbtusemenf o1~ expenses wiii not Uisquaiiiy a
                                                            Professional fxoin the future payment of compensation or
                                                            reimbursement of expenses under the Interim
                                                            Compensation Procedures. There will be no other penalties
                                                            fox failing to file a Monthly Fee Application or an Interim
                                                            ree Application Request in a timely manner•.

                                                     (4)    Neither (i) the payment of or the failure to pay, in ~evhole or
                                                            in part, interim compensation and/or the reimbursement of
                                                            or the failure to reimburse, in whole or in part, expenses
                                                            under the Interim Compensation Procedures nor (ii) the
                                                            filing of or failure to file an Objection will bind any party
                                                            in interest or the Court with respect to the final allowance
                                                            of applications for payment of compensation and
                                                            reimbursement of expenses of Professionals. All fees and
                                                            expenses paid to Professionals under the Interim
                                                            Compensation Procedures axe subject to disgorgement until
                                                            final allowance by the Court.

                              3.        Each member of the Committee is permitted to submit statements of

          expenses incurred from and after the date of appointment in the performance of the duties of the

          committee (excluding third-pa~~ty counsel expenses of individual committee members) with

          supporting vouchers to Committee counsel, which counsel shall collect and submit the

          committee member's request for reimbursement in accordance with the Compensation

          Procedures. Approval under the Compensation Procedures, however, will not authorize payment

          of such expenses to the extent that such payment is not authorized under the Bankruptcy Code,

          the Bankruptcy Rules, Local Rules, or the practice of this Court.



_   _ ... DOCS D~224564.1 3)S66/OOI. ....._ ......         _....      _ _....... _5 . ....   _   _ ...    _   _.   _.......   _ ..   ...... .... ....:
              Case 19-11739-LSS                Doc 198      Filed 09/06/19               Page 6 of 7




                4.          Approval oftihe Compensation Procedures does not authorize payment of

such expenses to the extent that such payment is not authorized under the Bankruptcy Code, the

Bankruptcy Rules, Local Rules, or the practice of this Court.

                5.          The Professionals shall be required to serve the Interim fee Applications

and the T'inal T'ee applications only on the Notice Parties, and all other parties that have filed a

request for special notice with the Clerk of this Court pursuant to Bankruptcy Rule 2002 shall be

entitled to ~•eceive only notice of hearings on the Interim r'ee Applications and l~final liee

Applications.

                6.          In each Interim Fee Application and Final Fee Application, all attorneys

(collectively, the "Attorneys") who have been or are hereafter retained pursuant to sections 327,

363, or 1103 of the Bankruptcy Code, unless such Attorney is an ordinary course professional

(collectively, the "OCPs")(a) shall apply for compensation for professional services rendered

and reimbursement of expenses incurred in connection with the Debtors' chapter 11 cases in

compliance with sections 330 and 331 of the Bankruptcy Code and applicable provisions of the

Bankruptcy Rules, Local Rules, and any other applicable procedures and orders ofthe Court, and

(b)intends to make a reasonable effort to comply with the U.S. Trustee's requests 1'or

information and additional disclosures as set fot~th in the Guidelinesfor Revietivzng Applications

foN Coryapenscztion and Reimbursement ofExpenses Filed undef• 11 U.S.C. ~ 330 by ~IttoNneys in

Lager Chapter 11 cases Effectzve as ofNovember 1, 2013(the "U.S. Trustee Guidelines"),

                7,          All notices given iri accordance with the Compensation Procedures as set

forth herein shall be deemed sufficient and adequate notice and in full compliance with the

applicable provisions ofthe Bankruptcy Code, Bankruptcy Rules, and Local Rules,




                                 _. _      _      _..   _       .   _ ....   __ ..., _     _   _.      _......
bOCS DL224564,1 395661001                                   6
                                Case 19-11739-LSS            Doc 198       Filed 09/06/19    Page 7 of 7




                                  8.        The Debtors shall include all payments made to PraCessionals in

              accordance with the Compensation Procedures in their monthly operating repo~-~(s), identifying

              the amount paid to each of the Professionals.

                                  9.        Notice of the Motion as provided therein shall be deemed good and

              sufficient notice as such motion and the requirements of Bankruptcy Rule 6004(a) and the Local

               Banluuptcy Rules are satisfied by such notice.

                                  10.       The Debtors are authorized to take all actions necessa~•y to effectuate the

               relief granted pursuant to this Order in accordance with the Motion.

                                   11.      The Court retains exclusive jurisdiction with respect to all matters arising

               from or •elated to the implementation of this Order.




                   Dated: September 6th, 2019                                   LAURIE SELBER SILVERSTEIN
      _ _ _ _ ROCS Wilmington,                                       _          UNITED STATES BANKRUPTCY JUDGE
                   DF.,:224564.1 Delaware
_ _                             39566/001. _. ..........
                                                                         ...._7
